DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the subset of the plurality of filaments are spaced apart from. Is there another subset of filaments?

Claim 17 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the first and second orientation are required to be different in claim 16 and then both perpendicular in claim 17 (which depends from claim 16), it is unclear what application is claiming structurally and if the orientations are the same or different.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 and the claims that depend therefrom are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear if applicant is trying to claim that the orientations are not different in claim 17, while requiring them to be different in claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-10 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter et al. (US 8,336,117).
In regard to claim 1, Carter et al. teaches an interface layer (material element: 40) comprising: a plurality of elongated filaments including an aspect ratio between 3:1 to 1000:1 (filaments are connecting fibers: 46 that have a width to height ration of at least 3:1), the plurality of elongated filaments including a first end and a second end (see figures 6 and 7 detailing the first and second ends of filaments/fibers: 46); and a plurality of segmented tiles (tiles are projections: 42), each of the plurality of segmented tiles attached to the first end of a subset of the plurality of elongated filaments (see figures 6 and 7), the plurality of segmented tiles having a shape (see figures 5 and 6).  

 	In regard to claim 3, Carter et al. teaches wherein elongated filaments of the plurality of elongated filaments comprises a cross-sectional shape selected from one of the following: circular, hexagonal, triangular, square, rectangular, and any combination thereof (see fibers: 46 in figures 6 and 7 detailing at least one shape listed).  

 	In regard to claim 6, Carter et al. teaches wherein the subset of the plurality of filaments are spaced apart (subset of filaments are spaced apart as seen in figures 6 and 7A, 7B).  

 	In regard to claim 7, Carter et al. teaches wherein the shape of the segmented tiles comprises a polygon (see figure 5 and 6, tiles/projections: 42).  

 	In regard to claim 8, Carter et al. teaches wherein the interface layer further comprises a sheet (substrate: 41), the second end of the plurality of elongated filaments is coupled to the sheet (see figures 6 and 7A, 7B; column 6, lines 33-43).  

 	In regard to claim 9, Carter et al. teaches wherein elongated filaments (46) of the plurality of elongated filaments comprise a longitudinal axis, the longitudinal axis is perpendicular or non- perpendicular to the sheet (sheet/substrate: 41; figures 6 and 7A-7B).  

 	In regard to claim 10, Carter et al. teaches an interface layer (material element: 40) comprising: a first plurality of elongated filaments including an aspect ratio between 3:1 to 1000:1 (first filaments: 46 of body: figures 5 and 8), the plurality of elongated filaments (46) including a first end and a second end (see figures 8); a second plurality of elongated filaments including an aspect ratio between 3:1 to 1000:1 (second filaments: 46 of body: figures 5 and 7A-7B), the plurality of elongated filaments including a first end and second end (filaments: 46, figures 6 and 7A-7B); and a plurality of segmented tiles (tiles are projections: 42), each of the plurality of segmented tiles (42) is attached to the first end of the first plurality of elongated filaments and the first end of the second plurality of elongated filaments (see figures 5, 7A, 7B and 8), each of the plurality of segmented tiles (42) includes a shape (figures 5 and 6), a height of the first plurality of elongated filaments is greater than a height of the second plurality of elongated filaments (column 8, lines 11-17 detailing different heights in the arms vs. the body).  

 	In regard to claim 14, Carter et al. teaches wherein the shape of the segmented tiles comprises a polygon (see shape of projections/tiles: figures 5 and 6).  

 	In regard to claim 15, Carter et al. teaches wherein the interface layer further comprises a sheet (substrate: 41), the second end of the first and second plurality of elongated filaments are coupled to the sheet (column 6, lines column 6, lines 33-43).  

 	In regard to claim 16, Carter et al. teaches wherein elongated filaments (46) of the first plurality of elongated filaments comprise a first longitudinal axis and elongated filaments of the second plurality of elongated filaments comprise a second longitudinal axis (see figures 6, 7A, 7B, 8), the first longitudinal axis of the first plurality of elongated filaments includes a first orientation relative to the sheet (figures 8A-8B), the second longitudinal axis of the second plurality of elongated filaments includes a second orientation relative to the sheet (figures 7A-7B), the first orientation is different from the second orientation (different orientation based upon reverse vs. non-reverse position of substrate: 41).  

 	In regard to claim 17, Carter et al. teaches wherein the first orientation and the second orientation are perpendicular to the sheet (see figures 7A, 7B, 8A, 8B).  

 	In regard to claim 18, Carter et al. teaches wherein the aspect ratio of the first plurality of elongated filaments is different than the aspect ratio of the second plurality of filaments (filaments heights being longer or short would create different aspect rations between the arm and torso projections/tiles: column 8, lines 11-17).  

 	In regard to claim 19, Carter et al. teaches wherein each of segmented tile of the plurality of segmented tiles are spaced apart (see figures 6, 7A-B and 8A-B).  

 	In regard to claim 20, Carter et al. teaches wherein the first plurality of filaments deforms elastically in response to a first impact force and the second plurality of filaments deforms elastically in response to a second impact force, the first impact force is different than the second impact force (both filaments: 46 of arm and body portions would both deform with different impact forces).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 8,336,117) in view of Hutcheon et al. (US 5,807,295).
Carter et al. teaches an interface layer as described above in claims 1 and 10. However, Carter et al. fails to teach the elongated filaments being hollow.
 	In regard to claims 2 and 11, Hutcheon et al. teaches an interface layer with a plurality of elongated filaments (strands: 40, column 3, lines 1-4), wherein the plurality of elongated filaments are hollow (column 3, lines 26-27 teaches hollow strands).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the filaments of Carter et al. as hollow filaments as taught by Hutcheon et al., since the filaments of Carter et al. being hollow filaments would provide fibers that are permeable providing a more breathable interface layer for wearer comfort.

 	In regard to claims 4 and 13, Hutcheon et al. teaches wherein the plurality of elongated filaments comprise a material selected from the group consisting of: a foam, an elastic foam, an elastomer, a polymer, and any combination thereof (column 3, lines 21-27 detailing materials the strands/fibers can be made out of).
   	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the filaments of Carter et al. as hollow filaments as taught by Hutcheon et al., since the filaments of Carter et al. being made from elastomers and polymers would provide an interface layer that has good cushioning effects providing a resiliently deformable layer.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 8,336,117) in view of Lindsay et al. (US 7,811,272).
 	Carter et al. teaches an interface layer as described above in claim 1. However, Carter et al. fails to teach the thickness of each of the plurality of elongated filaments varies along a length of each of the plurality of elongated filaments.
 	In regard to claim 5, Lindsay et al. teaches an interface layer with a plurality of filaments/hairs; wherein the thickness of each of the plurality of elongated filaments varies along a length of each of the plurality of elongated filaments (see figures 2A-4, identifier 32 detailing hairs having shape that varies along the length).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the filaments of Carter et al. in the filament/hair shape as taught by Lindsay et al., since the filaments of Carter et al. being shaped to have a varying thickness along their lengths would provide filaments that are shaped so as to provide an elongated structure with the ends being wider than the middle portion to provide stable filaments. Here we are taking one well-known filament shape (Carter et al.) and replacing it with another well-known filament shape (Lindsay et al.) to create a more stable filament.

  Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 8,336,117) in view of Lewis et al. (US 2013/0330502).
 	Carter et al. teaches an interface layer as described above in claim 1. However, Carter et al. fails to teach the second plurality of elongated filaments being more rigid than the first plurality of elongated filaments.  
 	In regard to claim 12, Lewis et al. teaches an interface layer with elongated filaments (see figure 2); wherein the elongated filaments are selected to have a sufficient stiffness while providing a desired degree of resiliency (paragraph 0035). Further, Lewis et al. teaches that the denier/stiffness of the filaments can be selected to result in an impact absorber having the desired characteristics (paragraph 0043). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the first and second plurality of elongated filaments of Carter et al., to have a selected different denier/rigidity characteristics so that one plurality of filaments is more rigid than the other plurality of filaments to results in an impact absorber having the desired characteristics (Lewis et al.: paragraph 0043). For example, the arm filaments and tiles vs. the body filaments and tiles of Carter et al. have different filaments lengths, and it would be within the level to one having ordinary skill in the art to also change other properties of the filaments to provide the characteristics as desired including the rigidity of the filaments. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-15 and 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 9-11, 14, 18, 20-22, 25 and 28-30 of U.S. Patent No. 10,966,479. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose an interface layer having a plurality of filaments connected at one end to a base layer and at another end in subsets to tiles (see claims 1-6, 8-15 and 16-20 of the instant application vs. claims 1, 4, 7, 9-11, 14, 18, 20-22, 25 and 28-30 of US 10,966,479).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to O’Bier, II et al. (US 2015/0285697) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732